UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended February 28, 2015 Commission File Number 0-20214 BED BATH & BEYOND INC. (Exact name of registrant as specified in its charter) New York 11-2250488 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 650 Liberty Avenue, Union, New Jersey 07083 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:908/688-0888 Securities registered pursuant to Section 12(b) of the Act: Title of each class
